[Type here]             COMPOSITE EXHIBIT B                                 [Type here]


            INDEX TO EXHIBIT B FOR THE
     APPLICATION UNDER THE HAGUE CONVENTION
       ON THE CIVIL ASPECTS OF INTERNATIONAL
                  CHILD ABDUCTION

Exhibit 1. Pages 1-14 Applicant Mother’s Statement for Section                      V.
CIRCUMSTANCES OF THE WRONGFUL REMOVAL OR RETENTION.

Exhibit 2. Pages 15-22 September 19, 2011 Marriage Certificates of the parties
from Peru and the U.S.

Exhibit 3. Pages 23-24 U.S. Passport of Taking Parent/Respondent Father

Exhibit 4. Pages 25-34 Birth Certificates and Passports of Children M.R.W. and
N.W.

Exhibit 5. Pages 35-89 Lima, Peru School Records for 8-year-old M.R.W. and 5-
year-old N.W.

Exhibit 6. Pages 90-92 Peru Government Exit Permits for the Children

Exhibit 7. Pages 93-101 Applicant/Mother’s      Dental   Business   data,     College
graduation data and Dental Certification

Exhibit 8. Pages 102     Applicant/Mother’s Election Advertisement for Lima, Peru
Congress

Exhibit 9. Pages 103     Family Photo in Peru

Exhibit 10. Pages 105 Father’s Orders sent to him in Peru for temporary active duty
with the U.S. Marines.

Exhibit 11. Pages 116-120        Airline Tickets for M.R.W. and N.W. purchased for
return trip to Peru on January 27, 2021 after Christmas Vacation in the U.S.

Exhibit 12. Pages 121-137      Applicant/Mother’s evidence of medical issues in
Kentucky and Tampa FL.
[Type here]             COMPOSITE EXHIBIT B                             [Type here]

Exhibit 13. Pages 138-139 June 19, 2021 USPS delivery receipt obtained from
Paternal Grandparents in Kentucky with the assistance of the KY Police Department.

Exhibit 14. Pages 140-144   June 19 2021 Kentucky Police 911 Call Reports
showing the Applicant/Mother’s attempts to obtain passports from the Paternal
Grandparents.

Exhibit 15. Pages 145-159      Marion Count Order Restricting Travel of Applicant
Mother and no contact order with 8-year-old son MRW.

Exhibit 16. Pages 160-171     Father’s July 9, 2021 Petition for Dissolution of
Marriage, Ex-parte Motion and resulting court order.

Exhibit 17. Pages 172-178      Arrest Affidavit of Applicant Mother, Marion County
Special Conditions Order dated June 28, 2021 and Modification Order dated July 23,
2021.
